Citation Nr: 0009220	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-18 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than November 25, 
1997, for service connection for generalized anxiety 
disorder.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1964 to January 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 RO rating decision that granted service 
connection for generalized anxiety disorder, effective from 
November 25, 1997.  The veteran submitted a notice of 
disagreement in September 1998, claiming entitlement to an 
earlier effective date. The RO issued a statement of the case 
in October 1998, and the veteran submitted a substantive 
appeal in October 1998.

A review of the record shows that the veteran had also 
submitted a claim for residuals of exposure to agent orange, 
which included a nervous condition.  Records show that a 
letter was sent to the veteran in December 1991, informing 
him of the evidence he needed to submit in support of his 
claim and notifying him that all claims based on exposure to 
agent orange were being delayed, pending the issuance of new 
regulations.  New regulations with respect to agent orange 
claims have since been issued, becoming effective in February 
1994.  The veteran's claim of entitlement to service 
connection for residuals of exposure to agent orange has not 
been fully developed for appellate review, and it is referred 
to the RO for such further development as may be necessary.


FINDINGS OF FACT

1.  On October 11, 1984, the RO received the veteran's claim 
for service connection for a nervous condition.

2.  A June 1987 decision by the Board denied the veteran's 
claim for service connection for generalized anxiety 
disorder.

3.  A January 1993 RO rating decision determined that no new 
and material evidence was received to reopen the veteran's 
claim for service connection for generalized anxiety 
disorder; the veteran was notified of this decision, and he 
did not appeal.

4.  There was no correspondence received from the veteran 
from the time of the unappealed January 1993 RO rating 
decision until November 25, 1997, showing the veteran's 
intent to reopen a claim for service connection for 
generalized anxiety disorder.

CONCLUSION OF LAW

The criteria for an effective date earlier than November 25, 
1997, for the grant of service connection for generalized 
anxiety disorder are not met.  38 U.S.C.A. § 5110 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from January 1964 to January 
1966.

On October 11, 1984, the veteran submitted a claim for 
service connection for a nervous condition.

A March 1985 RO rating decision denied service connection for 
a nervous disorder on the basis that manifestations of a 
nervous disorder were not shown in service medical records.  
The veteran was notified of this decision; an appeal 
followed.

During the course of the veteran's appeal, additional 
evidence of post-service treatment was submitted by the 
veteran.  The veteran underwent a VA examination, and was 
diagnosed with generalized anxiety disorder with phobias and 
panic disorder.  Subsequent RO rating decisions in December 
1985 and in July 1986 denied the veteran's claim for 
entitlement to service connection for a nervous disorder. 

A June 1987 decision by the Board denied service connection 
for generalized anxiety disorder with phobias and panic 
disorder, on the basis that no acquired psychiatric disorder 
was present during the veteran's military service.

A January 1993 RO rating decision determined that no new and 
material evidence was received to reopen the veteran's claim 
for service connection for generalized anxiety disorder, on 
the basis that VA outpatient treatment records for the period 
January 1992 to March 1992 did not establish an anxiety 
disorder in service. The veteran was notified of this 
decision, and he did not appeal.

On November 25, 1997, the veteran submitted a claim for 
service connection for post-traumatic stress disorder (PTSD).

The veteran underwent a VA examination in February 1998 and 
was diagnosed with generalized anxiety disorder with phobic 
and panic attacks.

A March 1998 RO rating decision denied the veteran's claim 
for service connection for PTSD, and determined that no new 
and material evidence was received to reopen the veteran's 
claim for service connection for generalized anxiety disorder 
on the basis that the evidence submitted did not tend to show 
that the claimed condition was incurred in or aggravated 
during military service or during the presumptive period.  
The veteran was notified of this decision, and submitted 
additional evidence within the one-year appellate period.

In June 1998, a lay statement submitted by a former soldier 
who had served with the veteran in the same foxhole or bunker 
attested to the fact that the veteran had wanted to jump out 
of a chopper when they were flying out of the area after a 
battle, and of another incident when the veteran appeared 
nervous, scared, and unpredictable while on patrol; the 
veteran dropped to the ground and assumed the fetal position.  
This statement was not notarized.

Records show that in July 1998, development of the veteran's 
claim was undertaken for purposes of clarifying the medical 
evidence.  A "Board of Psychiatrist" review provided an 
opinion that the veteran had a diagnosis of generalized 
anxiety disorder with panic disorder and phobia, which 
definitely had its origin during service.

An August 1998 RO rating decision granted service connection 
for generalized anxiety disorder (claimed as PTSD), effective 
from the date of the reopened claim on November 25, 1997.

Statements of the veteran in the claims folder are to the 
effect that he first submitted a claim for service connection 
in 1984, and that he should be entitled to benefits 
retroactively from that date.

B.  Legal Analysis

The veteran's appeal for an effective date earlier than 
November 25, 1997, for service connection for generalized 
anxiety disorder is well grounded, as it is taken from VA's 
initial determination of the effective date assigned for 
compensation.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him. 38 U.S.C.A. § 5107(a) (West 1991).

The veteran submitted a claim for service connection for a 
nervous condition on October 11, 1984.  This claim was denied 
by the RO, and the veteran appealed.  In June 1987, the Board 
denied the veteran's appeal for entitlement to service 
connection for generalized anxiety disorder with phobias and 
panic disorder.

A January 1993 RO rating decision determined that no new and 
material evidence was received to reopen the veteran's claim 
for entitlement to service connection for generalized anxiety 
disorder.  The veteran was notified of this determination and 
he did not appeal.  Hence, the January 1993 RO rating 
determination became final.  38 U.S.C.A. § 7105 (West 1991).

There was no correspondence received from the veteran from 
the time of the unappealed January 1993 RO rating decision 
until November 25, 1997.  At that time, the veteran submitted 
a claim for service connection for post-traumatic stress 
disorder (PTSD), due in part to his nervous condition.  Any 
communication from the veteran may be considered an informal 
claim if it identifies the benefit sought.  38 C.F.R. 
§ 3.155(a); Servello v. Derwinski, 3 Vet. App. 196 (1992).  
Records show that the correspondence from the veteran was 
accepted as a request to reopen the veteran's claim of 
entitlement to service connection for generalized anxiety 
disorder.

While the March 1998 RO rating decision determined that new 
and material evidence was not submitted to reopen the 
veteran's claim, additional evidence submitted within one 
year of that decision permitted reopening of the claim and 
further development, and resulted in the award of service 
connection for generalized anxiety disorder by the RO in 
August 1998.  

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(q)(1)(ii). The effective date of an 
award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 
3.160(e) shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r) (1999).

As set forth above, the RO has assigned an effective date of 
November 25, 1997, for the award of service connection for 
generalized anxiety disorder.  This date corresponds to the 
date of receipt of the veteran's successfully reopened claim. 
However, the veteran maintains that he is entitled to an 
effective date of October 1984, apparently because his 
original claim of service connection for generalized anxiety 
disorder was filed at that time and he contends that he has 
actively pursued service connection since that time.

The Board notes that the evidence of record does not support 
the veteran's contentions.  While the veteran did, indeed, 
file his original claim of service connection for a nervous 
condition in October 1984, that claim was eventually denied 
by the June 1987 Board decision. The Board's decision is 
final.  38 U.S.C. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.  
Likewise, the unappealed January 1993 RO rating decision is 
final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1103 
(1994).  Thus, any claim of service connection for 
generalized anxiety disorder submitted by the veteran prior 
to the unappealed January 1993 RO rating decision does not 
provide the basis for an earlier effective date for the 
eventual award of service connection for generalized anxiety 
disorder.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii) 
(providing that the effective date of an award of disability 
compensation based on new and material evidence received 
after a final disallowance shall be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later); 38 C.F.R. § 3.400(r) (providing that the effective 
date of an award of disability compensation for a reopened 
claim shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later).

In sum, there is no legal basis for an effective date earlier 
than November 25, 1997, the date of receipt of the veteran's 
claim.  Previous determinations which are final and binding 
are accepted as correct, in the absence of clear and 
unmistakable error. No such error has been shown nor alleged.

After consideration of all the evidence, the Board finds that 
the effective date of November 25, 1997, assigned by the RO 
for the grant of service connection for generalized anxiety 
disorder is proper.  Hence, the preponderance of the evidence 
is against the claim for an effective date earlier than 
November 25, 1997, and the claim is denied.


ORDER

An effective date earlier than November 25, 1997, for the 
grant of service connection for generalized anxiety disorder 
is denied.



		
J. E. DAY
	Member, Board of Veterans' Appeals



 

